            Case 3:19-cr-00278-VLB Document 1 Filed 11/06/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

                                      GRAND JURY N-19-1


 UNITED STATES OF AMERICA                         No. 3:19CR

             V.                                   VIOLATIONS :

 JONATHAN McEWEN                                  18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                  (Unlawful Possession of a Firearm by a
                                                  Convicted Felon)

                                                  18 U.S.C. §§ 922(j) and 924(a)(2)
                                                  (Possession of a Stolen Firearm)

                                                  18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                                                  (Criminal Forfeiture - Firearms Offenses)


                                          INDICTMENT

       The Grand Jury charges :

                                          COUNT ONE
                      (Unlawful Possession of a Firearm by a Convicted Felon)

       I.         On or about September 17, 2019, in the District of Connecticut, the defendant

JONATHAN McEWEN, having been, and knowing that he had been, convicted in the Superior

Court of the State of Connecticut of crimes punishable by a term of imprisonment exceeding one

year, namely, Escape in the First Degree, in violation of Connecticut General Stdutes § 53a- l 69

on or about June 7, 2017; Possession of Narcotics, in violation of Connecticut General Statutes

§ 21a-279(a) on or about November 12, 2012; and Assault in the Second Degree, in violation of

Connecticut General Statutes § 53a-60((a)(2) on or about August 26, 2011, did knowingly possess

a firearm in and affecting commerce, that is, one Chiappa, Model 1873SAA, .22 caliber revolver,

bearing serial number 18C07959, which had been shipped and transported in interstate commerce.
            Case 3:19-cr-00278-VLB Document 1 Filed 11/06/19 Page 2 of 3



       In violation of Title 18, United States Code§§ 922(g)(l) and 924(a)(2).

                                          COUNT TWO
                                  (Possession of a Stolen Firearm)

       2.      On or about September 17, 2019, in the District of Connecticut, the defendant

JONATHAN McEWEN knowingly possessed, stored, bartered and disposed of a stolen firearm,

namely, a Chiappa, Model 1873SAA, .22 caliber revolver, bearing serial number 18C07959, which

had been shipped and transported in interstate commerce, knowing and having reasonable cause

to believe that the firearm was stolen.

       In violation of Title 18, United States Code, Sections 922G) and 924( a)(2).

                               FORFEITURE ALLEGATION
                                    (Firearms Offenses)

       3.      Upon conviction of one or more of the offenses alleged in Counts One and Two of

this Indictment, the defendant JONATHAN McEWEN shall forfeit to the United States, pursuant

to Title 18, United States Code, Section 924(d), Title 26, United States Code, Section 5872, and

Title 28, United States Code, Section 2461 (c), the firearm involved in the offense, including but

not limited to: a Chiappa, Model 1873SAA, .22 caliber revolver, bearing serial number 18C07959.




                                                 2
         Case 3:19-cr-00278-VLB Document 1 Filed 11/06/19 Page 3 of 3




       All in accordance with Title 18, United States Code, Section 924(d), Title 26, United States

Code, Section 5872, Title 28, United States Code, Section 2461(c), Title 21, United States Code,

Section 853, and Rule 32.2(a) of the Federal Rules of Criminal Procedure.



                                                    A TRUE BILL

                                                               /s/




DOUGLAS P. MORABITO
ASSISTANT UNITED STATES ATTORNEY




                                                3
